





Exhibit 10.1




OMNIBUS ELEVENTH AMENDMENT TO CREDIT AGREEMENT AND
THIRTEENTH AMENDMENT TO NOTE AND WARRANT PURCHASE AGREEMENT

This Omnibus Eleventh Amendment to Credit Agreement and Thirteenth Amendment to
Note and Warrant Purchase Agreement (“Amendment”) is made as of the 14th  day of
November, 2013 between Implant Sciences Corporation, a Massachusetts corporation
(the “Company”), and DMRJ Group LLC, a Delaware limited liability company (the
“Lender” or “Investor”).




BACKGROUND

A.

Company and Investor are parties to a certain Note and Warrant Purchase
Agreement dated as of December 10, 2008 (as modified or amended from time to
time, including, without limitation, as amended by that certain Omnibus Waiver
and First Amendment to Credit Agreement and Third Amendment to Note and Warrant
Purchase Agreement dated as of January 12, 2010, that certain Omnibus Second
Amendment to Credit Agreement and Fourth Amendment to Note and Warrant Purchase
Agreement dated as of April 23, 2010, that certain Omnibus Third Amendment to
Credit Agreement and Fifth Amendment to Note and Warrant Purchase Agreement
dated as of September 30, 2010, that certain Omnibus Fourth Amendment to Credit
Agreement and Sixth Amendment to Note and Warrant Purchase Agreement dated as of
March 30,  2011, that certain Omnibus Fifth Amendment to Credit Agreement and
Seventh Amendment to Note and Warrant Purchase Agreement dated as of April 7,
2011, that certain Omnibus Sixth Amendment to Credit Agreement and Eighth
Amendment to Note and Warrant Purchase Agreement dated as of September 21, 2011,
that certain Omnibus Seventh Amendment to Credit Agreement and Ninth Amendment
to Note and Warrant Purchase Agreement dated as of October 13, 2011, that
certain Omnibus Eighth Amendment to Credit Agreement and Tenth Amendment to Note
and Warrant Purchase Agreement dated as of February 21, 2012, that certain
Omnibus Ninth Amendment to Credit Agreement and Eleventh Amendment to Note and
Warrant Purchase Agreement dated as of September 5, 2012 (the “Ninth Omnibus
Amendment”) and that certain Omnibus Tenth Amendment to Credit Agreement and
Twelfth Amendment to Note and Warrant Purchase Agreement dated as of February
28, 2013 (the “Tenth Omnibus Amendment”)  (collectively,  the “Purchase
Agreement”), pursuant to which, among other things, Investor purchased that
certain Amended and Restated Senior Secured Convertible Promissory Note dated
March 12, 2009 in the original aggregate principal amount of $5,600,000 (the
“March 2009 Note”).

B.

Pursuant to the Purchase Agreement, Investor subsequently purchased that certain
Senior Secured Promissory Note dated July 1, 2009 in the original aggregate
principal amount of $1,000,000 (the “July 2009 Note”)

C.

Pursuant to the Ninth Omnibus Amendment, among other things the Company issued
to the Investor a Second Senior Secured Convertible Promissory Note (the
“September 2012 Note”). Pursuant to the Tenth Omnibus Amendment, among other
things the Company issued to the Investor a second Senior Secured Convertible
Promissory Note (the “February 2013 Note”,





--------------------------------------------------------------------------------

and together with the September 2012 Note, the March 2009 Note and July 2009
Note, the “Term Notes” and each a “Term Note”).

D.

The Purchase Agreement and all instruments, documents and agreements executed in
connection therewith, or related thereto, including, without limitation, the
March 2009 Note, the July 2009 Note, the September 2012 Note and the February
2013  Note, are referred to herein collectively as the “Purchase Documents”.

E.

Company and Lender are also parties to a certain Credit Agreement dated
September 4, 2009 (as modified or amended from time to time, including, without
limitation, the Omnibus Amendments referenced in Paragraph A above, the “Credit
Agreement”), pursuant to which, among other things, the Company executed and
delivered to Lender that certain Promissory Note dated September 4, 2009 in the
original aggregate principal amount of $3,000,000 (as amended by that certain
Amended and Restated Promissory Note dated January 12, 2010 in the original
aggregate principal amount of $5,000,000 and that certain Amended and Restated
Promissory Note dated as of April 23, 2010 but effective as of April 7, 2010 in
the original aggregate principal amount of $10,000,000, that certain Amended and
Restated Promissory Note dated as of March 30, 2011 in the original aggregate
principal amount of $15,000,000, and that certain Amended and Restated
Promissory Note dated as of September 29, 2011 in the original aggregate
principal amount of $23,000,000  (the “Revolver Note” and together with the
March 2009 Note, the July 2009 Note, the September 2012 Note and the February
2013 Note, each a “Note” and collectively, the “Notes”).

F.

The Credit Agreement and all instruments, documents and agreements executed in
connection therewith, or related thereto, including, without limitation, the
Revolver Note, are referred to herein collectively as the “Credit Documents” and
together with the Purchase Documents, each a “Transaction Document” and
collectively, the “Transaction Documents”.

G.

Company has requested that Investor modify certain definitions, terms and
conditions in the Transaction Documents, and Investor is willing to do so on the
terms and conditions hereafter set forth.

H.

All capitalized terms not otherwise defined herein shall have the meaning
ascribed thereto in the Transaction Documents.

NOW, THEREFORE, with the foregoing Background incorporated by reference and made
a part hereof and intending to be legally bound, the parties agree as follows:

1.

Amendments to the Transaction Documents.  Upon the effectiveness of this
Amendment:

(a)

Maturity Date.  Notwithstanding anything to the contrary contained in any of the
Transaction Documents (including, without limitation, any of the Notes), the
“Maturity Date” (as defined in the March 2009 Note, the July 2009 Note, the
September 2012 Note, the February 2013 Note and the Credit Agreement) shall be
defined as September 30, 2014.

(b)

Financial Covenants. Notwithstanding anything to the contrary contained in the
Purchase Agreement, the Credit Agreement and the Transaction Documents, Investor
and the Company agree and acknowledge that the financial covenants contained in
Sections 3.29(a), 3.30, 3.32 and 3.33 of the Purchase Agreement and Sections
5.1(q)(i), (r), (t) and (u) of the Credit





2







--------------------------------------------------------------------------------

Agreement shall not be tested from the date hereof through September 31, 2014
(it being understood that any failure to comply with such covenants during such
period shall not cause or result in any default or Event of Default).

2.

Representations and Warranties.  Company represents and warrants to Investor
that:

(a)

All warranties and representations made to Investor under the Transaction
Documents are true and correct, in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified by materiality, Material Adverse Effect or
dollar thresholds in the text thereof), as to the date hereof unless they
specifically relate to an earlier date in which case they shall be true and
correct as of such date, other than as set forth on the disclosure schedules
(the “Updated Disclosure Schedules”) to be delivered to Investor pursuant to
Section 4 below (the numbers of which shall correspond to the numbers of the
disclosure schedules to the applicable Transaction Document); notwithstanding
the foregoing, the representations and warranties made as of the Closing Date
(as defined in the Purchase Agreement) in Section 2.1(c) of the Purchase
Agreement shall be made as of the date hereof.

(b)

The Company and the Guarantors (as applicable) have the requisite corporate
power and authority to enter into and perform this Amendment in accordance with
the terms hereof.  The execution, delivery and performance of this Amendment by
the Company and the consummation by it of the transactions contemplated hereby
have been duly and validly authorized by all necessary corporate action, no
further consent or authorization of the Company, its Board of Directors,
stockholders or any other third party is required.  When executed and delivered
by the Company and the Guarantors, this Amendment shall constitute a valid and
binding obligation of the Company and the Guarantors enforceable against the
Company and the Guarantors in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, reorganization,
moratorium, liquidation, conservatorship, receivership or similar laws relating
to, or affecting generally the enforcement of, creditor’s rights and remedies or
by other equitable principles of general application.

(c)

This Amendment and all other documents, instruments and agreements executed in
connection with this Amendment and any assignment, instrument, document, or
agreement executed and delivered in connection herewith, will be valid, binding,
and enforceable in accordance with its respective terms.

(d)

Upon the effectiveness of this Amendment, no default or Event of Default is
outstanding under any of the Transaction Documents.

3.

Effectiveness Conditions.  This Amendment shall be effective upon completion of
the following conditions precedent (all documents to be in form and substance
satisfactory to Investor and Investor’s counsel):

(a)

Execution and delivery by Company and each Person who delivered a Guarantee to
Investor in connection with the Transaction Documents (each a “Guarantor” and
collectively, the “Guarantors”) to Investor of this Amendment;





3







--------------------------------------------------------------------------------



(b)

Delivery by Company to Investor of a secretary’s certificate, dated as of the
date hereof, as to (i) the resolutions adopted by the Board of Directors
approving the transactions contemplated hereby, (ii) the Articles of
Organization, (iii) the Bylaws, each as in effect as of the date hereof, and
(iv) the authority and incumbency of the officers of the Company and the
Guarantors executing this Amendment and any other documents required to be
executed or delivered in connection therewith; and

(c)

Execution and/or delivery by Company of all agreements, instruments and
documents requested by Investor to effectuate and implement the terms hereof and
the Transaction Documents.

4.

Additional Covenants. Promptly, but in any event not less than fifteen (15) days
after the date hereof, the Company shall deliver to Investor the Updated
Disclosure Schedules, in form and substance satisfactory to Investor.

5.

Expenses.  The Company shall pay any and all costs, fees and expenses of
Investor (including without limitation, attorneys’ fees) in connection with this
Amendment and the transaction contemplated hereby.  The Company shall pay such
amounts upon execution of this Amendment.

6.

No Waiver.  Investor reserves all of its rights and remedies arising with
respect to any and all defaults or events of defaults under the Transaction
Documents that may be in existence on the date hereof, regardless of whether
such defaults or events of default have been identified, or which may occur in
the future.  Investor has not modified, is not waiving and has not agreed to
forbear in the exercise of, any of its present or future rights and remedies.
 No action taken or claimed to be taken by Investor will constitute such a
waiver, modification or agreement to forbear.  This Amendment does not obligate
Investor to agree to any other extension or modification of the Transaction
Documents nor does it constitute a course of conduct or dealing on behalf of
Investor or a waiver of any other rights or remedies of Investor except as and
only to the extent expressly set forth herein.  No omission or delay by Investor
in exercising any right or power under the Transaction Documents, this Amendment
or any related instruments, agreements or documents will impair such right or
power or be construed to be a waiver of any default or Event of Default or an
acquiescence therein, and any single or partial exercise of any such right or
power will not preclude other or further exercise thereof or the exercise of any
other right, and no waiver will be valid unless in writing and then only to the
extent specified.

7.

Ratification of Loan Documents.  Except as expressly set forth herein, all of
the terms and conditions of the Purchase Agreement, the Credit Agreement and the
other Transaction Documents are hereby ratified and confirmed and continue
unchanged and in full force and effect.  All references to any of the
Transaction Documents shall mean the applicable Transaction Document as modified
by this Amendment.

8.

Confirmation of Indebtedness.  Company confirms and acknowledges that as of the
close of business on November 12, 2013, Company was indebted to Investor without
any deduction, defense, setoff, claim or counterclaim, of any nature, in the
aggregate principal and interest in the amount of $50,698,873.52, of which
$5,367,620.01 is due on account of the March 2009 Note, $1,749,665.75 is due on
account of the July 2009 Note, $16,121,587.76 is due on account of Advances (as
defined in the Credit Agreement),  $14,170,000.00 is due on account of the





4







--------------------------------------------------------------------------------

September 2012 Note, and  $13,290,000.00 is due on account of the February 2013
Note plus all fees, costs and expenses incurred to date in connection with the
Purchase Agreement, the Credit Agreement and the other Transaction Documents.

9.

Collateral.  Company and Guarantors hereby confirm and agree that all security
interests and liens granted to Investor pursuant to the Transaction Documents
continue in full force and effect and shall continue to secure the Obligations
(as defined in the Security Agreements (as defined in the Purchase Agreement and
as defined in the Credit Agreement)), including all liabilities and obligations
(primary, secondary, direct, contingent, sole, joint or several) due or to
become due, or that are now or may be hereafter contracted or acquired, or
owing, under the Notes and any other instruments, agreements or other documents
executed and/or delivered in connection herewith or therewith, in each case,
whether now or hereafter existing, voluntary or involuntary, direct or indirect,
absolute or contingent, liquidated or unliquidated, whether or not jointly owed
with others, and whether or not from time to time decreased or extinguished and
later increased, created or incurred, and all or any portion of such obligations
or liabilities that are paid, to the extent all or any part of such payment is
avoided or recovered directly or indirectly from Investor as a preference,
fraudulent transfer or otherwise as such obligations may be amended,
supplemented, converted, extended or modified from time to time.

10.

Acknowledgment of Guarantors.  By execution of this Amendment, each Guarantor
hereby acknowledges the terms and conditions of this Amendment and confirms that
Guarantors jointly and severally and absolutely and unconditionally guarantee,
as surety, all of Guarantied Obligations (as defined in the Guaranty from
Guarantors to Investor dated December 10, 2008 and in the Guaranty from
Guarantors to Investor dated September 4, 2009) including all liabilities and
obligations (primary, secondary, direct, contingent, sole, joint or several) due
or to become due, or that are now or may be hereafter contracted or acquired, or
owing, under the Notes and covenants that each such Guaranty remains unchanged
and in full force and effect and shall continue to cover the existing and future
Obligations of Company to Investor.

11.

Governing Law.  This Amendment shall be governed by and construed in accordance
with the internal laws of the State of New York, without giving effect to any of
the conflicts of law principles which would result in the application of the
substantive law of another jurisdiction.  This Amendment shall not be
interpreted or construed with any presumption against the party causing this
Amendment to be drafted.

12.

Signatories:  Each individual signatory hereto represents and warrants that he
or she is duly authorized to execute this Amendment on behalf of his or her
principal and that he or she executes the Amendment in such capacity and not as
a party.

13.

Duplicate Originals:  Two or more duplicate originals of this Amendment may be
signed by the parties, each of which shall be an original but all of which
together shall constitute one and the same instrument.  This Amendment may be
executed in counterparts, all of which counterparts taken together shall
constitute one completed fully executed document.  Signature by facsimile or PDF
shall bind the parties hereto.







[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





5







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment the day and year
first above written.




COMPANY:

IMPLANT SCIENCES CORPORATION




By: /s/ Glenn D. Bolduc

Name: Glenn D. Bolduc

Title: President and Chief Executive Officer

GUARANTORS:

C ACQUISITION CORP.







By: /s/ Glenn D. Bolduc

Name: Glenn D. Bolduc

Title: President

 

ACCUREL SYSTEMS INTERNATIONAL CORPORATION







By: /s/ Glenn D. Bolduc

Name: Glenn D. Bolduc

Title: President

 

IMX ACQUISITION CORP.







By: /s/ Glenn D. Bolduc

Name: Glenn D. Bolduc

Title: President

INVESTOR:

DMRJ GROUP LLC




By: /s/ David Levy

Name: David Levy

Title:

 

[SIGNATURE PAGE TO OMNIBUS AMENDMENT]















